DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde.

Regarding claim 1, Ono et al. teach an augmented reality customer interaction system (abstract, a display device), comprising: 
a transparent panel having a first side and a second side that is opposite to the first side (Fugs 1A-1B and 2A-2B, abstract, par 0034-0035, par 0021-0024, “The screen has first and second surfaces. The first projector projects a first horizontally non-inverted image as viewed from the first surface. The second projector projects a second horizontally non-inverted image as viewed from the second surface … when the detector has detected a person viewing the first surface and a person viewing the second surface, so that the person viewing the first surface and the person viewing the second surface are able to see each other through the screen”); 

    PNG
    media_image1.png
    270
    351
    media_image1.png
    Greyscale

a camera device configured to capture visual data from an area adjacent to the second side of the transparent panel (Fig 5, par 0030, par 0044-0049, “FIGS. 4A and 4B schematically illustrate the detecting of people by the sensor 16. The sensor 16 includes a camera (first camera) which detects a person on the side of the first surface 12a of the screen 12 and a camera (second camera) which detects a person on the side of the second surface 12b of the screen 12. The detection area of the first and second cameras is a range within a predetermined distance L0 from the screen 12”), wherein the visual data includes identifying features of a customer located in the area with respect to the second side of the transparent panel (Figs 4A-4B and 5, par 0044-0045, par 0085, par 0094, “By using the detection signal from the second camera, the processor 24 detects whether the person 200 is viewing the image projected on the screen 12 based on the face direction and the eye direction of the person 200”); and 
a projection system configured to project information on the first side of the transparent panel (Figs 1B and 5, par 0022-0026, par 0028, par 0031-0032, par 0044-0046, par 0048-0049, “the processor 24 causes the projector to function as a front projector to project an image on the screen 12 so that a person on the side of the first surface 12a can view a horizontally non-inverted image. At another timing, the processor 24 causes the projector to function as a rear projector to project an image on the screen 12 so that a person on the side of the second surface 12b can view a horizontally non-inverted image”), wherein the information comprises customer interaction data based on the identifying feature of the customer (par 0052, par 0056, par 0070-0071, par 0094-0098, par 0106, par 0111, par 0113, par 0117, par 0120, “When the second camera has detected the person 200 within the fourth zone, the processor 24 detects whether the person 200 has showed some reaction for the image (information) displayed on the screen 12 and estimates the level of interest of the person 200 in accordance with the detection result. Typically, if the person 200 has showed some reaction, the processor 24 estimates the level of interest of the person 200 for the image (information) at a relatively high level and changes the display state of the image in accordance with the reaction. Examples of the reaction of the person 200 are making a specific gesture and saying something (voice). Alternatively, the second surface 12b of the screen 12 may be formed as a touch panel, and the processor 24 may detect whether the person 200 has touched the second surface 12b of the screen 12”; “the position, face direction, eye direction, and reaction of a detected person are used for estimating the level of interest of this person”).  
But Ono et al. keep silent for teaching wherein the information comprises customer interaction data retrieved from a data store based on the identifying features of the customer.

    PNG
    media_image2.png
    350
    490
    media_image2.png
    Greyscale

In related endeavor, Wilde teaches wherein the information comprises customer interaction data retrieved from a data store based on the identifying features of the customer (Fig 5A, par 007-008, par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, “In FIG. 5A, customized user interface 500 shows information about an intended person 502 in a field of view of the augmented reality device. Customized user interface 500 can be viewed through viewport 391 from FIG. 3B and can be the result of display devices 393 from FIG. 3B projecting graphical overlays provided by left eye display 311 and right eye display 313 of display subsystem 310 of FIG. 3A. Referring back to FIG. 5A, customized user interface 500 may be intended to aid user of the augmented reality device to interact with an intended person 502. Intended person 502 is the individual in the field of view of augmented reality device. Customized user interface 500 includes information related to intended person 502. Customized user interface 500 is overlaid on the display device 393 displaying information about intended person 502. Customized user interface 500 can represent graphical overlays on viewport 391 resulting in customized user interface 500 for interacting with intended person 502. For example, the graphical elements of customized user interface 500 can include windows displaying information about intended person 502 in the field of view … Information windows display information that may be fetched from both proprietary data sources 110 and external data sources 120 by augmented reality system 140 and transferred to augmented reality device 390 to be presented as customized user interface 500. For example, the augmented reality system can query proprietary data sources as well as external data sources to retrieve the itinerary of intended person 502. The information can be directly displayed as for example, flight and seat number and departure time and gate number. Additionally, augmented reality system 140 could combine the intended person information with possible interactions to reveal additional individual information”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. to include wherein the information projected on the screen comprises customer interaction data retrieved from a data store based on the identifying features of the customer as taught by Wilde  to provide the display data to the augmented reality device for display on the augmented reality device wherein the display data is overlaid on top of the individual's field of view to improve interaction and integration in augmented reality systems as a  truly augmented systems that use contextual information and details about the visual perception of a user to provide a fully integrated, augmented reality experience.

    PNG
    media_image3.png
    212
    503
    media_image3.png
    Greyscale

Regarding claim 5, Ono et al. as modified by Wilde teach all the limitation of claim 1, and further teach wherein the camera device is further configured to: track movements of the customer (Ono et al.: par 0052, par 0056), wherein the projection system is configured to project the customer interaction data on a location on the transparent panel based on the movements of the customer such that the customer interaction data is visible to a first person located in an area adjacent to the first side of the transparent panel while the customer is visible to the person (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”).

    PNG
    media_image4.png
    242
    362
    media_image4.png
    Greyscale

Regarding claim 6, Ono et al. as modified by Wilde teach all the limitation of claim 5, and further teach further comprising sensors configured to: identify a second person in the area adjacent to the first side of the transparent panel; and determine a second location on the first side of the transparent panel on which the customer interaction data is to be projected, wherein the second location is based on a second location of the customer in the area adjacent to the second side of the transparent surface, and a third location of the second person in the area adjacent to the first side of the transparent surface; 36Attorney Docket No.: 046927-1188355 and wherein the projection system is configured to project the customer interaction data at the determined second location on the transparent panel (Ono et al.: par 0052, par 0056, par 0075, identify more person in the first side to project the information (see rejection in claim 1), Wilde: Figs 5A-5B, par 0107-0109, par 0118, par 0124, project customers information as an augmented scene based on the identified information of more customers in the view field).

Regarding claim 7, Ono et al. as modified by Wilde teach all the limitation of claim 1, and further teach further comprising sensors configured to: track movements of a first person in the area adjacent to the first side of the transparent panel and movements of the customer in the area adjacent to the second side of the transparent panel (Ono et al.: par 0045, par 0052-0062, tracking movement of users such as body movement, face movement, and eye direction by cameras), wherein a location on the first side of the transparent panel on which the customer interaction data is to be projected is determined based on the movements of the customer and the movements of the first person (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”).

Regarding claim 8, Ono et al. as modified by Wilde teach all the limitation of claim 7, and further teach wherein the projection system is configured to project the customer interaction data on the transparent panel such that a relationship is maintained between the location of the customer interaction data and a position of the customer (Ono et al.: Figs 11A-11B, par 0080-0082; Wilde: Fig 5A, par 007-008, par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, build a relation between an agent and a passenger to help check-in by providing the itinerary information on augmented reality device 145 via a customized user interface (e.g., as provided in an itinerary information window 520 of Fig.5A) in field of view).

Regarding claim 10, Ono et al. as modified by Wilde teach all the limitation of claim 1, and Wilde further teaches wherein the customer interaction data includes strategies for interactions with the customer based on the retrieved data associated with a customer profile, wherein the interaction strategies include a product or service offering, or identification of a security risk (Fig 5A, par 007-008, par 0040,par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, retrieve and display user profile form database in a AR device to help check-in by providing the itinerary information on augmented reality device via a customized user interface (e.g., as provided in an itinerary information window)). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claims 11, 14-17, and 19, the method claims 11, 14-17 and 19 is similar in scope to claims 1, 5-8, and 10 and are rejected under the same rational.

Regarding claim 20, Ono et al. as modified by Wilde teach all the limitation of claim 11, and Ono et al. further teach further comprising: moving a location of the customer interaction data projected on the first side of the transparent panel as the customer moves (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”), and maintaining a relationship between the location of the customer interaction data projected on the first side of the transparent panel and a position of a customer (Ono et al.: Figs 11A-11B, par 0080-0082; Wilde: Fig 5A, par 007-008, par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, build a relation between an agent and a passenger to help check-in by providing the itinerary information on augmented reality device 145 via a customized user interface (e.g., as provided in an itinerary information window 520 of Fig.5A) in field of view).

Claims 2, 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde, further in view of U.S. PGPubs 2018/0033171 to Rakshit.



    PNG
    media_image5.png
    278
    321
    media_image5.png
    Greyscale

Regarding claim 2, Ono et al. as modified by Wilde teach all the limitation of claim 1, and Ono et al. further teach wherein the projection system is configured to project the information on the first side of the transparent panel such that the information is visible to a first person located in an area adjacent to the first side of the transparent panel (Fig 9A, par 0069-0073, “the processor 24 causes the projector to function as a front projector to project an image on the screen 12 so that a person on the side of the first surface 12a can view a horizontally non-inverted image. At another timing, the processor 24 causes the projector to function as a rear projector to project an image on the screen 12 so that a person on the side of the second surface 12b can view a horizontally non-inverted image”), but fail to teach wherein the projection system is configured to project the information on the first side of the transparent panel such that the information is prevented from being viewed by a customer located in the area adjacent to the second side of the transparent panel.
In related endeavor, Rakshit teaches wherein the projection system is configured to project the information on the first side of the transparent panel such that the information is visible to a first person located in an area adjacent to the first side of the transparent panel, and such that the information is prevented from being viewed by a customer located in the area adjacent to the second side of the transparent panel (Figs 3A-3B, par 0002, par 0014-0016, par 0020, par 0025-0040, par 0049-0050, “The system will identify the fact that user 202 could focus his/her line of sight at sensitive content 210a or 210b. Consequently, the computer system can determine a display area of the transparent display device through which given sensitive content is viewable by user 202. The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane. In the example of FIG. 3A, a blur is used as the digital content to block the view to the sensitive content, however any graphical or visual element that can be depicted in a portion of a transparent display device to block the view to the sensitive content”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include wherein the projection system is configured to project the information on the first side of the transparent panel such that the information is prevented from being viewed by a customer located in the area adjacent to the second side of the transparent panel as taught by Rakshit to allow a support person to view sensitive content on the one side of the transparent display and allow customer to view other content on the other side of the transparent display so that support person works with confidential documents and/or performs confidential actions like counting money when interacting with the customer.

Regarding claim 4, Ono et al. as modified by Wilde teach all the limitation of claim 1, and Ono et al. further teach wherein the camera device is further configured to determine an eye gaze location of a first person on the first side of the transparent panel (par 0045-0046, par 0052, par 0107-0108, par 0111, ” By using the detection signal from the first camera, the processor 24 detects whether the person 300 is viewing the image projected on the screen 12 based on the face direction and the eye direction of the person 300” ), but fail to teach wherein the projection system is configured to project the customer interaction data on the first side of the transparent panel at a location determined by the eye gaze location of the first person.
In related endeavor, Rakshit teaches wherein the camera device is further configured to determine an eye gaze location of a first person on the first side of the transparent panel, wherein the projection system is configured to project the customer interaction data on the first side of the transparent panel at a location determined by the eye gaze location of the first person (par 0014-0016, par 0027-0029, par 0033-0034, “The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include wherein the projection system is configured to project the customer interaction data on the first side of the transparent panel at a location determined by the eye gaze location of the first person as taught by Rakshit to allow a support person to view sensitive content on the one side of the transparent display and allow customer to view other content on the other side of the transparent display so that support person works with confidential documents and/or performs confidential actions like counting money when interacting with the customer.

Regarding claims 12 and 13, Ono et al. as modified by Wilde teach all the limitation of claim 11, the method claims 12 and 13 is similar in scope to claims 2 and 4 and are rejected under the same rational.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde, further in view of U.S. PGPubs 2019/0094981 to Bradski et al.

Regarding claim 3, Ono et al. as modified by Wilde teach all the limitation of claim 1, but fail to teach wherein components of the projection system are integrated into the transparent panel.


    PNG
    media_image6.png
    439
    439
    media_image6.png
    Greyscale

In related endeavor, Bradski et al. teach wherein components of the projection system are integrated into the transparent panel (Figs 6-8, par 0234, par 0273-0274, “the display may be a scanned fiber display scanning a narrow beam of light back and forth at an angle as shown to project an image through the lens or other optical element 142, which may be utilized to collect the angularly-scanned light and convert it to a parallel bundle of rays”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include wherein components of the projection system are integrated into the transparent panel as taught by Bradski et al. to integrate the projector with transparent panel in a display to provide compact projector device.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde, further in view of U.S. PGPubs 2018/0115696 to Wexler et al.

Regarding claim 9, Ono et al. as modified by Wilde teach all the limitation of claim 1, but keep silent for teaching further comprising: biometric sensors configured to collect biometric data from the customer; cameras configured to collect a height measurement of the customer; cameras configured to collect a gait profile of the customer; cameras configured to collect ear features of the customer; or microphones configured to collect a voiceprint of the customer, wherein a customer profile is determined from customer characteristics stored in a data store based on the biometric data, the height measurement, the gait profile, the ear features, or the voiceprint.
In related endeavor, Wexler et al. teach further comprising: biometric sensors configured to collect biometric data from the customer (par 0365, par 0369); cameras configured to collect a height measurement of the customer (par 0165, par 0170-0171, par 0187, par 0284-0285); cameras configured to collect a gait profile of the customer; cameras configured to collect ear features of the customer; or microphones configured to collect a voiceprint of the customer (par 0018, par 0157), wherein a customer profile is determined from customer characteristics stored in a data store based on the biometric data, the height measurement, the gait profile, the ear features, or the voiceprint (par 0014-0015, par 0187, par 0196, identify the user with profile in database based on the sensor information such as biometric data, height information, voice data).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include further comprising: biometric sensors configured to collect biometric data from the customer; cameras configured to collect a height measurement of the customer; cameras configured to collect a gait profile of the customer; cameras configured to collect ear features of the customer; or microphones configured to collect a voiceprint of the customer, wherein a customer profile is determined from customer characteristics stored in a data store based on the biometric data, the height measurement, the gait profile, the ear features, or the voiceprint as taught by Wexler et al. to retrieve user profile based on the improved with capability to assist users in navigating in and around an environment, identifying persons and objects they encounter, and providing feedback to the users about their surroundings and activities to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image data.

Regarding claim 18, Ono et al. as modified by Wilde teach all the limitation of claim 11, the method claim 18 is similar in scope to claim 9 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612